DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 4/22/2022 wherein claims 1-10, 12 and 13 have been amended and claim 11 has been cancelled.
Claims 1-10, 12 and 13 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 4/22/2022 overcome the rejection of claims 10 and 12 made by the Examiner under 35 USC 101/112(a). This rejection is withdrawn.  
Applicants arguments filed 4/22/2022 regarding the rejection of claims 1-10, 12 and 13 made by the Examiner under 35 USC 103 over Premachandran et al. (US 2018/0092357) in view of Bolich Jr et al. (US 5965115) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 12/22/2022.
In regards to the 103 rejection, Applicant asserts the following:
A)  The proposed modification would do away with the necessary requirement of Premachandran of using propylene carbonate. Doing away with propylene carbonate is required for their compositions stated synergism.
In response to A, Bolich Jr teaches that propylene carbonate and propylene glycol are interchangeable solvents. Although Premachandran’s composition requires propylene carbonate as a solvent component, this does not mean that one of ordinary skill would not be motivated to identify and use other known solvents, such as propylene glycol, with a reasonable expectation for success. Regarding the issue or Premachandran’s synergism, Applicant has provided no evidence that modification of Premachandran’s composition to include known solvent alternatives would do anything to diminish the efficacy of the resulting modified composition. As pointed out in the previous Office Action, the simple substitution of one known element for another to obtain predictable results is evidence of obviousness where the equivalence of function is recognized by the prior art. Applicant’s argument is not found persuasive.


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Premachandran et al. (US 2018/0092357; filed 4/9/2015) in view of Bolich Jr et al. (US 5965115).
Premachandran is directed to synergistic preservative compositions that comprise between 0.1-99.9% by weight propylene carbonate (solvent), 0.1-99.9% by weight one or more organic compounds such as octanediol and from 0.1-20% by weight one or more preservatives such as benzoic acid (see [0076] and claim 1). The octanediol may be 1,2-octanediol (see [0047]).  The preservative composition would reasonably be identified as consisting of solely these materials (see instant claim 7).
More specifically the propylene carbonate may be present in an amount of about 50-70% (see [0038]), the organic compound (octanediol) may be present from 10-30% by weight (see [0045]) and the preservative (benzoic acid) may be present from 10-30% by weight (see [0061]). Thus, regarding octanediol and benzoic acid and their amounts in the composition, overlapping concentrations are indicia of obviousness. See MPEP 2145.05(I). 
The ratio of the propylene carbonate to the organic/preservative compound is preferably in the range of 1:10 to 10:1 (see [0040]). As to the ratio of the organic/preservative as recited by instant claim 4, this is obvious given that Premachandran suggest identical weight percentages in the composition. Moreover, where the general conditions of a claim are disclosed, it is not inventive to discover optimum or workable ranges. See MPEP 2145.05(II).
Premachandran’s composition is silent as to the presence of an aromatic alcohol and is therefore considered free therefrom (less than 5%) (see instant claim 1).  Moreover, various examples of Premachandran provide compositions consisting of propylene carbonate and the organic compound and are free of water (see Examples 4 and 5, for example) (see instant claims 3 and 7). 
The composition may be added to end use compositions, such as cosmetics, so as to provide a preservative benefit (see [0018, 0041]) (see instant claim 13). 
Premachandran fails to include propylene glycol in their composition. 
Bolich Jr is directed to personal care compositions which comprises a solvent component. Exemplified solvents include propylene carbonate and propylene glycol (see column 12, lines 40-52 and claim 20). Thus, it would have been obvious to modify Premachandran so as to include propylene glycol in place of propylene carbonate as it was known at the time the invention was filed that the two are interchangeable with one another. Simple substation of one known element for another to obtain predictable results is evidence of obviousness. See MPEP 2143(I)(B) and 2144.06(II). 
Regarding instant claims 5 and 6, because Premachandran teaches that propylene carbonate and organic/preservative are present in a ratio of 1:10 to 10:1, it would be obvious to use similar ratios for the obvious composition where propylene carbonate is replaced with propylene glycol. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611